Title: To George Washington from Timothy Pickering, 9 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Sept. 9. 1795.
          
          Agreeably to my intimation yesterday, I have the honor now to inclose the three addresses from Georgetown & Columbia in So. Carolina, & Warrenton in No. Carolina, being all that remain in my hands. Draughts for answers are inclosed in the addresses respectively, expressing ideas varied to correspond with the tenor of the addresses. I hope you will not be teazed with any more. With great & sincere respect I am, sir, your most obt servant
          
            Timothy Pickering
          
        